388 F.2d 291
John Michael SMITH, Plaintiff-Appellant,v.MONTGOMERY WARD & CO., Inc., Defendant-Appellee.
No. 17545.
United States Court of Appeals Sixth Circuit.
Jan. 16, 1968.

Sol E. Goldberg, Detroit, Mich., for appellant.
John L. Vanker, Jr., Detroit, Mich.  (Butzel, Eaman, Long, Gust & Kennedy, Detroit, Mich., on the brief), for appellee.
ORDER
Before WEICK, Chief Judge, and PECK and COMBS, Circuit Judges.
COMBS, Circuit Judge.


1
This is an appeal from an order of the District Court granting a motion for summary judgment in favor of the defendant-appellee in a personal injury action.


2
The appellant, John Michael Smith, a former employee of the appellee, Montgomery Ward & Co., Inc., was awarded workmen's compensation for an injury sustained in the course of his employment in 1958.  That injury was, in the words of appellant's counsel, 'a psycho-physiological-musculo-skeletal reaction.'